Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 29, 2020                                                                                       Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  161343 & (18)(19)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth T. Clement
            Plaintiff-Appellee,                                                                         Megan K. Cavanagh,
                                                                                                                         Justices

  v                                                                  SC: 161343
                                                                     COA: 352870
                                                                     Wayne CC: 09-020825-FC
  BISHOP R. PERRY,
             Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the May 1, 2020 order of
  the Court of Appeals is considered, and it is DENIED, because the defendant has failed to
  meet the burden of establishing entitlement to relief under MCR 6.508(D). The
  emergency motion for bond pending appeal and the motion to remand are DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            May 29, 2020
         s0526
                                                                                Clerk